EXHIBIT 10.85
QUALCOMM Incorporated
2006 Long-Term Incentive Plan

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. Establishment, Purpose and Term of Plan
    1  
 
       
1.1 Establishment
    1  
 
       
1.2 Purpose
    1  
 
       
1.3 Term of Plan
    1  
 
       
2. Definitions and Construction
    1  
 
       
2.1 Definitions
    1  
 
       
2.2 Construction
    9  
 
       
3. Administration
    9  
 
       
3.1 Administration by the Committee
    9  
 
       
3.2 Authority of Officers
    9  
 
       
3.3 Administration with Respect to Insiders
    9  
 
       
3.4 Committee Complying with Section 162(m)
    9  
 
       
3.5 Powers of the Committee
    10  
 
       
3.6 Indemnification
    11  
 
       
3.7 Arbitration
    11  
 
       
3.8 Repricing Prohibited
    11  
 
       
4. Shares Subject to Plan
    12  
 
       
4.1 Maximum Number of Shares Issuable
    12  
 
       
4.2 Adjustments for Changes in Capital Structure
    12  
 
       
5. Eligibility and Award Limitations
    13  
 
       
5.1 Persons Eligible for Awards
    13  
 
       
5.2 Participation
    13  
 
       
5.3 Incentive Stock Option Limitations
    13  
 
       
5.4 Award Limits
    14  
 
       
6. Terms and Conditions of Options
    15  
 
       
6.1 Exercise Price
    15  
 
       
6.2 Exercisability and Term of Options
    15  
 
       
6.3 Payment of Exercise Price
    16  
 
       
6.4 Effect of Termination of Service
    16  
 
       
6.5 Transferability of Options
    17  
 
       
7. Terms and Conditions of Stock Appreciation Rights
    17  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
7.1 Types of SARs Authorized
    18  
 
       
7.2 Exercise Price
    18  
 
       
7.3 Exercisability and Term of SARs
    18  
 
       
7.4 Deemed Exercise of SARs
    18  
 
       
7.5 Effect of Termination of Service
    18  
 
       
7.6 Nontransferability of SARs
    18  
 
       
8. Terms and Conditions of Restricted Stock Awards
    19  
 
       
8.1 Types of Restricted Stock Awards Authorized
    19  
 
       
8.2 Purchase Price
    19  
 
       
8.3 Purchase Period
    19  
 
       
8.4 Vesting and Restrictions on Transfer
    19  
 
       
8.5 Voting Rights; Dividends and Distributions
    20  
 
       
8.6 Effect of Termination of Service
    20  
 
       
8.7 Nontransferability of Restricted Stock Award Rights
    20  
 
       
9. Terms and Conditions of Performance Awards
    20  
 
       
9.1 Types of Performance Awards Authorized
    20  
 
       
9.2 Initial Value of Performance Shares and Performance Units
    20  
 
       
9.3 Establishment of Performance Period, Performance Goals and Performance Award
Formula
    21  
 
       
9.4 Measurement of Performance Goals
    21  
 
       
9.5 Settlement of Performance Awards
    21  
 
       
9.6 Voting Rights; Dividend Equivalent Rights and Distributions
    22  
 
       
9.7 Effect of Termination of Service
    23  
 
       
9.8 Nontransferability of Performance Awards
    23  
 
       
10. Terms and Conditions of Restricted Stock Unit Awards
    23  
 
       
10.1 Grant of Restricted Stock Unit Awards
    23  
 
       
10.2 Vesting
    24  
 
       
10.3 Voting Rights, Dividend Equivalent Rights and Distributions
    24  
 
       
10.4 Effect of Termination of Service
    24  
 
       
10.5 Settlement of Restricted Stock Unit Awards
    24  
 
       
10.6 Nontransferability of Restricted Stock Unit Awards
    25  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
11. Deferred Compensation Awards
    25  
 
       
11.1 Establishment of Deferred Compensation Award Programs
    25  
 
       
11.2 Terms and Conditions of Deferred Compensation Awards
    26  
 
       
12. Other Stock-Based Awards
    27  
 
       
13. Effect of Change in Control on Options and SARs
    27  
 
       
13.1 Accelerated Vesting
    27  
 
       
13.2 Assumption or Substitution
    27  
 
       
13.3 Effect of Change in Control on Awards Other Than Options and SARs.
    28  
 
       
14. Compliance with Securities Law
    28  
 
       
15. Tax Withholding
    28  
 
       
15.1 Tax Withholding in General
    28  
 
       
15.2 Withholding in Shares
    28  
 
       
16. Amendment or Termination of Plan
    29  
 
       
17. Miscellaneous Provisions
    29  
 
       
17.1 Repurchase Rights
    29  
 
       
17.2 Provision of Information
    29  
 
       
17.3 Rights as Employee, Consultant or Director
    29  
 
       
17.4 Rights as a Stockholder
    30  
 
       
17.5 Fractional Shares
    30  
 
       
17.6 Severability
    30  
 
       
17.7 Beneficiary Designation
    30  
 
       
17.8 Unfunded Obligation
    30  
 
       
    French Addendum
    32  

iii



--------------------------------------------------------------------------------



 



QUALCOMM Incorporated
2006 Long-Term Incentive Plan
     1. Establishment, Purpose and Term of Plan.
          1.1 Establishment. The QUALCOMM Incorporated 2006 Long-Term Incentive
Plan (the “Plan”) is hereby adopted December 5, 2005, subject to approval by the
stockholders of the Company (the date of such approval, the “Effective Date”).
The Plan is a restatement of the Company’s 2001 Stock Option Plan. The Plan is
also a successor to the Company’s 1991 Stock Option Plan and the Company’s 2001
Non-Employee Directors’ Stock Option Plan and its predecessor plan (the “Prior
Plans”) and the source of shares for the Company’s Executive Retirement Matching
Contribution Plan (“ERMCP”). The Plan is amended through September 9, 2009.
          1.2 Purpose. The purpose of the Plan is to advance the interests of
the Participating Company Group and its stockholders by providing an incentive
to attract and retain the best qualified personnel to perform services for the
Participating Company Group, by motivating such persons to contribute to the
growth and profitability of the Participating Company Group, by aligning their
interests with interests of the Company’s stockholders, and by rewarding such
persons for their services by tying a significant portion of their total
compensation package to the success of the Company. The Plan seeks to achieve
this purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Awards, Performance Shares, Performance Units,
Restricted Stock Units, Deferred Compensation Awards and other Stock-Based
Awards as described below. The Plan is also a source for the issuance of shares
pursuant to the ERMCP.
          1.3 Term of Plan. The Plan shall continue in effect until the earlier
of its termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed. However, Awards shall not be granted later
than ten (10) years from the Effective Date. The Company intends that the Plan
comply with Section 409A of the Code (including any amendments to or
replacements of such section), and the Plan shall be so construed.
     2. Definitions and Construction.
          2.1 Definitions. Whenever used herein, the following terms shall have
their respective meanings set forth below:
               (a) “Affiliate” means (i) an entity, other than a Parent
Corporation, that directly, or indirectly through one or more intermediary
entities, controls the Company or (ii) an entity, other than a Subsidiary
Corporation, that is controlled by the Company directly, or indirectly through
one or more intermediary entities. For this purpose, the term “control”
(including the term “controlled by”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
the relevant entity, whether

2



--------------------------------------------------------------------------------



 



through the ownership of voting securities, by contract or otherwise; or shall
have such other meaning assigned such term for the purposes of registration on
Form S-8 under the Securities Act.
               (b) “Award” means any Option, SAR, Restricted Stock Award,
Performance Share, Performance Unit, Restricted Stock Unit or Deferred
Compensation Award or other Stock-Based Award granted under the Plan or an award
of shares pursuant to the ERMCP.
               (c) “Award Agreement” means a written agreement between the
Company and a Participant setting forth the terms, conditions and restrictions
of the Award granted to the Participant.
               (d) “Board” means the Board of Directors of the Company.
               (e) A “Change in Control” shall mean an Ownership Change Event or
a series of related Ownership Change Events (collectively, a “Transaction”)
wherein the stockholders of the Company immediately before the Transaction do
not retain immediately after the Transaction, in substantially the same
proportions as their ownership of shares of the Company’s voting stock
immediately before the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of a Transaction
described in Section 2.1(z)(iii), the corporation or other business entity to
which the assets of the Company were transferred (the “Transferee”), as the case
may be. The Board shall determine in its discretion whether multiple sales or
exchanges of the voting securities of the Company or multiple Ownership Change
Events are related. Notwithstanding the preceding sentence, a Change in Control
shall not include a Spinoff Transaction.
               (f) “Code” means the Internal Revenue Code of 1986, as amended,
and any applicable regulations promulgated thereunder.
               (g) “Committee” means the Compensation Committee or other
committee of the Board duly appointed to administer the Plan and having such
powers as shall be specified by the Board. If no committee of the Board has been
appointed to administer the Plan, the Board shall exercise all of the powers of
the Committee granted herein, and, in any event, the Board may in its discretion
exercise any or all of such powers. The Committee shall have the exclusive
authority to administer the Plan and shall have all of the powers granted
herein, including, without limitation, the power to amend or terminate the Plan
at any time, subject to the terms of the Plan and any applicable limitations
imposed by law.
               (h) “Company” means QUALCOMM Incorporated, a Delaware
corporation, or any Successor.
               (i) “Consultant” means a person engaged to provide consulting or
advisory services (other than as an Employee or a member of the Board) to a
Participating Company.

3



--------------------------------------------------------------------------------



 



               (j) “Deferred Compensation Award” means an award of Stock Units
granted to a Participant pursuant to Section 11 of the Plan.
               (k) “Director” means a member of the Board or of the board of
directors of any Participating Company.
               (l) “Disability” means the Participant has been determined by the
long-term disability insurer of the Participating Company Group as eligible for
disability benefits under the long-term disability plan of the Participating
Company Group or the Participant has been determined eligible for Supplemental
Security Income benefits by the Social Security Administration of the United
States of America; provided, however that with respect to Nonemployee Director
Awards, “Disability” means the Participant has been determined eligible for
supplemental Security Income benefits by the Social Security Administration of
the United States of America and also means the inability of the Participant, in
the opinion of a qualified physician acceptable to the Company, to perform the
duties of the Participant’s position with the Participating Company Group
because of sickness or other physical or mental incapacity.
               (m) “Dividend Equivalent” means a credit, made at the discretion
of the Committee or as otherwise provided by the Plan, to the account of a
Participant in an amount equal to the cash dividends paid on one share of Stock
for each share of Stock represented by an Award held by such Participant.
               (n) “Employee” means any person treated as an employee (including
an Officer or a member of the Board who is also treated as an employee) in the
records of a Participating Company and, with respect to any Incentive Stock
Option granted to such person, who is an employee for purposes of Section 422 of
the Code; provided, however, that neither service as a member of the Board nor
payment of a director’s fee shall be sufficient to constitute employment for
purposes of the Plan. The Company shall determine in good faith and in the
exercise of its discretion whether an individual has become or has ceased to be
an Employee and the effective date of such individual’s employment or
termination of employment, as the case may be. For purposes of an individual’s
rights, if any, under the Plan as of the time of the Company’s determination,
all such determinations by the Company shall be final, binding and conclusive,
notwithstanding that the Company or any court of law or governmental agency
subsequently makes a contrary determination.
               (o) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
               (p) “Fair Market Value” means, as of any date, the value of a
share of Stock or other property as determined by the Committee, in its
discretion, or by the Company, in its discretion, if such determination is
expressly allocated to the Company herein, subject to the following:
                    (i) Except as otherwise determined by the Committee, if, on
such date, the Stock is listed on a national or regional securities exchange or
market system, the Fair Market Value of a share of Stock shall be the closing
price of a share of Stock as quoted on such national or regional securities
exchange or market system constituting the primary market

4



--------------------------------------------------------------------------------



 



for the Stock on the last trading day prior to the day of determination
(effective March 13, 2007, such closing price on the day of determination), as
reported in The Wall Street Journal or such other source as the Company deems
reliable. Effective March 13, 2007, if there is no such closing price on the day
of determination, the Fair Market Value of a share of Stock under this
Section 2.1(p)(i) shall be the closing price of a share of Stock on the next
trading day following the day of determination.
                    (ii) Notwithstanding the foregoing, the Committee may, in
its discretion, determine the Fair Market Value on the basis of the closing,
high, low or average sale price of a share of Stock or the actual sale price of
a share of Stock received by a Participant, on such date, the preceding trading
day, the next succeeding trading day or an average determined over a period of
trading days; provided, however, that the Fair Market Value shall not be less
that the Fair Market Value determined under Section 2.1(p)(i). The Committee may
vary its method of determination of the Fair Market Value as provided in this
Section for different purposes under the Plan.
                    (iii) If, on such date, the Stock is not listed on a
national or regional securities exchange or market system, the Fair Market Value
of a share of Stock shall be as determined by the Committee in good faith
without regard to any restriction other than a restriction which, by its terms,
will never lapse.
               (q) “Incentive Stock Option” means an Option intended to be (as
set forth in the Award Agreement) and which qualifies as an incentive stock
option within the meaning of Section 422(b) of the Code.
               (r) “Insider” means an Officer, a Director or any other person
whose transactions in Stock are subject to Section 16 of the Exchange Act.
               (s) “Non-Control Affiliate” means any entity in which any
Participating Company has an ownership interest and which the Committee shall
designate as a Non-Control Affiliate.
               (t) “Nonemployee Director” means a Director who is not an
Employee.
               (u) “Nonstatutory Stock Option” means an Option not intended to
be (as set forth in the Award Agreement) an incentive stock option within the
meaning of Section 422(b) of the Code.
               (v) “Normal Retirement Age” means the date on which a Participant
has attained the age of sixty (60) years and has completed ten years of
continuous Service; provided, however, that with respect to Nonemployee Director
Awards, “Normal Retirement Age” means the date on which a Participant has
attained the age of seventy (70) years and has completed nine years of
continuous Service.
               (w) “Officer” means any person designated by the Board as an
officer of the Company.

5



--------------------------------------------------------------------------------



 



               (x) “Option” means the right to purchase Stock at a stated price
for a specified period of time granted to a Participant pursuant to Section 6 of
the Plan. An Option may be either an Incentive Stock Option or a Nonstatutory
Stock Option.
               (y) “Option Expiration Date” means the date of expiration of the
Option’s term as set forth in the Award Agreement.
               (z) An “Ownership Change Event” shall be deemed to have occurred
if any of the following occurs with respect to the Company: (i) the direct or
indirect sale or exchange in a single or series of related transactions by the
stockholders of the Company of more than fifty percent (50%) of the voting stock
of the Company; (ii) a merger or consolidation in which the Company is a party;
(iii) the sale, exchange, or transfer of all or substantially all, as determined
by the Board in its discretion, of the assets of the Company; or (iv) a
liquidation or dissolution of the Company.
               (aa) “Parent Corporation” means any present or future “parent
corporation” of the Company, as defined in Section 424(e) of the Code.
               (bb) “Participant” means any eligible person who has been granted
one or more Awards.
               (cc) “Participating Company” means the Company or any Parent
Corporation, Subsidiary Corporation or Affiliate.
               (dd) “Participating Company Group” means, at any point in time,
all entities collectively which are then Participating Companies.
               (ee) “Performance Award” means an Award of Performance Shares or
Performance Units.
               (ff) “Performance Award Formula” means, for any Performance
Award, a formula or table established by the Committee pursuant to Section 9.3
of the Plan which provides the basis for computing the value of a Performance
Award at one or more threshold levels of attainment of the applicable
Performance Goal(s) measured as of the end of the applicable Performance Period.
               (gg) “Performance Goal” means a performance goal established by
the Committee pursuant to Section 9.3 of the Plan.
               (hh) “Performance Period” means a period established by the
Committee pursuant to Section 9.3 of the Plan at the end of which one or more
Performance Goals are to be measured.
               (ii) “Performance Share” means a bookkeeping entry representing a
right granted to a Participant pursuant to Section 9 of the Plan to receive a
payment equal to the value of a Performance Share, as determined by the
Committee, based on performance.

6



--------------------------------------------------------------------------------



 



               (jj) “Performance Unit” means a bookkeeping entry representing a
right granted to a Participant pursuant to Section 9 of the Plan to receive a
payment equal to the value of a Performance Unit, as determined by the
Committee, based upon performance.
               (kk) “Restricted Stock Award” means an Award of Restricted Stock.
               (ll) “Restricted Stock Unit” or “Stock Unit” means a bookkeeping
entry representing a right granted to a Participant pursuant to Section 10 or
Section 11 of the Plan, respectively, to receive a share of Stock on a date
determined in accordance with the provisions of Section 10 or Section 11, as
applicable, and the Participant’s Award Agreement.
               (mm) “Restriction Period” means the period established in
accordance with Section 8.4 of the Plan during which shares subject to a
Restricted Stock Award are subject to Vesting Conditions.
               (nn) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as
amended from time to time, or any successor rule or regulation.
               (oo) “SAR” or “Stock Appreciation Right” means a bookkeeping
entry representing, for each share of Stock subject to such SAR, a right granted
to a Participant pursuant to Section 7 of the Plan to receive payment in any
combination of shares of Stock or cash of an amount equal to the excess, if any,
of the Fair Market Value of a share of Stock on the date of exercise of the SAR
over the exercise price.
               (pp) “Section 162(m)” means Section 162(m) of the Code.
               (qq) “Securities Act” means the Securities Act of 1933, as
amended.
               (rr) “Service” means
                    (i) a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. A Participant’s Service shall not be deemed to have terminated
merely because of a change in the capacity in which the Participant renders
Service to the Participating Company Group or a change in the Participating
Company for which the Participant renders such Service, provided that there is
no interruption or termination of the Participant’s Service. Furthermore, only
to such extent as may be provided by the Company’s leave policy, a Participant’s
Service with the Participating Company Group shall not be deemed to have
terminated if the Participant takes any military leave, sick leave, or other
leave of absence approved by the Company. Notwithstanding the foregoing, a leave
of absence shall be treated as Service for purposes of vesting only to such
extent as may be provided by the Company’s leave policy. The Participant’s
Service shall be deemed to have terminated either upon an actual termination of
Service or upon the entity for which the Participant performs Service ceasing to
be a Participating Company; except, and only for purposes of this Plan, if the
entity for which Participant performs Service is a Subsidiary Corporation and
ceases to be a Participating Company as a result of the distribution of the
voting stock of such Subsidiary Corporation to the shareholders of the Company,
Service shall not be deemed to have terminated as a result of such

7



--------------------------------------------------------------------------------



 



distribution. Subject to the foregoing, the Company, in its discretion, shall
determine whether the Participant’s Service has terminated and the effective
date of such termination.
                    (ii) Notwithstanding any other provision of this Section, a
Participant’s Service shall not be deemed to have terminated merely because the
Participating Company for which the Participant renders Service ceases to be a
member of the Participating Company Group by reason of a Spinoff Transaction,
nor shall Service be deemed to have terminated upon resumption of Service from
the Spinoff Company to a Participating Company. For all purposes under this
Plan, and only for purposes of this Plan, a Participant’s Service shall include
Service, whether in the capacity of an Employee, Director or a Consultant, for
the Spinoff Company provided a Participant was employed by the Participating
Company Group immediately prior to the Spinoff Transaction.
                         In the event that the Participating Company for which
Participant renders service ceases to be a member of the Participating Company
Group by reason of a Spinoff Transaction, the Company shall have the authority
to impose any restrictions, including but not limited to, with respect to the
method of payment of the exercise price of the Options held by such individuals,
if the Company determines that such restrictions are necessary to comply with
applicable local laws.
                         Further, notwithstanding the foregoing, if the
Participant resides outside the United States and the Participating Company for
which the individual renders service ceases to be a member of the Participating
Company Group by reason of a Spinoff Transaction, the Company may consider such
individual to have terminated his or her Service if it determines that there are
material adverse tax, securities law or other regulatory consequences to the
Participant, the Company or the former Participating Company as a result of the
Spinoff Transaction. In this circumstance, the Company will, in its discretion,
(i) equitably adjust the Participant’s Option to ensure that he or she maintains
equivalent Option rights over the shares of common stock of the Spinoff Company
for which he or she is employed following the Spinoff Transaction, or
(ii) determine that the Participant’s Options shall fully vest and be fully
exercisable and shall terminate if not exercised prior to such Spinoff
transaction or (iii) take any other action that, in its discretion, does not
impair the rights of such Participant with respect to the Option.
               (ss) “Spinoff Company” means a Participating Company which ceases
to be such as a result of a Spinoff Transaction.
               (tt) “Spinoff Transaction” means a transaction in which the
voting stock of an entity in the Participating Company Group is distributed to
the shareholders of a parent corporation as defined by Section 424(e) of the
Code, of such entity.
               (uu) “Stock” means the common stock of the Company, as adjusted
from time to time in accordance with Section 4.2 of the Plan.
               (vv) “Stock-Based Awards” means any award that is valued in whole
or in part by reference to, or is otherwise based on, the Stock, including
dividends on the Stock, but not limited to those Awards described in Sections 6
through 11 of the Plan.

8



--------------------------------------------------------------------------------



 



               (ww) “Subsidiary Corporation” means any present or future
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.
               (xx) “Successor” means a corporation into or with which the
Company is merged or consolidated or which acquires all or substantially all of
the assets of the Company and which is designated by the Board as a Successor
for purposes of the Plan.
               (yy) “Ten Percent Owner” means a Participant who, at the time an
Option is granted to the Participant, owns stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of a
Participating Company (other than an Affiliate) within the meaning of
Section 422(b)(6) of the Code.
               (zz) “Vesting Conditions” mean those conditions established in
accordance with Section 8.4 or Section 10.2 of the Plan prior to the
satisfaction of which shares subject to a Restricted Stock Award or Restricted
Stock Unit Award, respectively, remain subject to forfeiture or a repurchase
option in favor of the Company upon the Participant’s termination of Service.
          2.2 Construction. Captions and titles contained herein are for
convenience only and shall not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. Use
of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
     3. Administration.
          3.1 Administration by the Committee. The Plan shall be administered by
the Committee. All questions of interpretation of the Plan or of any Award shall
be determined by the Committee, and such determinations shall be final and
binding upon all persons having an interest in the Plan or such Award.
          3.2 Authority of Officers. Any Officer shall have the authority to act
on behalf of the Company with respect to any matter, right, obligation,
determination or election which is the responsibility of or which is allocated
to the Company herein, provided the Officer has apparent authority with respect
to such matter, right, obligation, determination or election.
          3.3 Administration with Respect to Insiders. With respect to
participation by Insiders in the Plan, at any time that any class of equity
security of the Company is registered pursuant to Section 12 of the Exchange
Act, the Plan shall be administered in compliance with the requirements, if any,
of Rule 16b-3.
          3.4 Committee Complying with Section 162(m). While the Company is a
“publicly held corporation” within the meaning of Section 162(m), the Board may
establish a Committee of “outside directors” within the meaning of Section
162(m) to approve the grant of any Award which might reasonably be anticipated
to result in the payment of employee remuneration that would otherwise exceed
the limit on employee remuneration deductible for income tax purposes pursuant
to Section 162(m).

9



--------------------------------------------------------------------------------



 



          3.5 Powers of the Committee. In addition to any other powers set forth
in the Plan and subject to the provisions of the Plan, the Committee shall have
the full and final power and authority, in its discretion:
               (a) to determine the persons to whom, and the time or times at
which, Awards shall be granted and the number of shares of Stock or units to be
subject to each Award;
               (b) to determine the type of Award granted and to designate
Options as Incentive Stock Options or Nonstatutory Stock Options;
               (c) to determine the Fair Market Value of shares of Stock or
other property;
               (d) to determine the terms, conditions and restrictions
applicable to each Award (which need not be identical) and any shares acquired
pursuant thereto, including, without limitation, (i) the exercise or purchase
price of shares purchased pursuant to any Award, (ii) the method of payment for
shares purchased pursuant to any Award, (iii) the method for satisfaction of any
tax withholding obligation arising in connection with Award, including by the
withholding or delivery of shares of Stock, (iv) the timing, terms and
conditions of the exercisability or vesting of any Award or any shares acquired
pursuant thereto, (v) the Performance Award Formula and Performance Goals
applicable to any Award and the extent to which such Performance Goals have been
attained, (vi) the time of the expiration of any Award, (vii) the effect of the
Participant’s termination of Service on any of the foregoing, and (viii) all
other terms, conditions and restrictions applicable to any Award or shares
acquired pursuant thereto not inconsistent with the terms of the Plan;
               (e) to determine whether an Award will be settled in shares of
Stock, cash, or in any combination thereof;
               (f) to approve one or more forms of Award Agreement;
               (g) to amend, modify, extend, cancel or renew any Award or to
waive any restrictions or conditions applicable to any Award or any shares
acquired pursuant thereto;
               (h) to accelerate, continue, extend or defer the exercisability
or vesting of any Award or any shares acquired pursuant thereto, including with
respect to the period following a Participant’s termination of Service;
               (i) without the consent of the affected Participant and
notwithstanding the provisions of any Award Agreement to the contrary, to
unilaterally substitute at any time a Stock Appreciation Right providing for
settlement solely in shares of Stock in place of any outstanding Option,
provided that such Stock Appreciation Right covers the same number of shares of
Stock and provides for the same exercise price (subject in each case to
adjustment in accordance with Section 4.2) as the replaced Option and otherwise
provides substantially equivalent terms and conditions as the replaced Option,
as determined by the Committee;
               (j) to prescribe, amend or rescind rules, guidelines and policies
relating to the Plan, or to adopt sub-plans or supplements to, or alternative
versions of, the Plan,

10



--------------------------------------------------------------------------------



 



including, without limitation, as the Committee deems necessary or desirable to
comply with the laws or regulations of or to accommodate the tax policy,
accounting principles or custom of, foreign jurisdictions whose citizens may be
granted Awards;
               (k) to correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award Agreement and to make all other
determinations and take such other actions with respect to the Plan or any Award
as the Committee may deem advisable to the extent not inconsistent with the
provisions of the Plan or applicable law; and
               (l) to delegate to any proper Officer the authority to grant,
amend, modify, extend, cancel or renew one or more Awards, without further
approval of the Committee, to any person eligible pursuant to Section 5, other
than a person who, at the time of such grant, is an Insider; provided, however,
that (i) the exercise price per share of each such Option shall be equal to the
Fair Market Value per share of the Stock on the effective date of grant, and
(ii) each such Award shall be subject to the terms and conditions of the
appropriate standard form of Award Agreement approved by the Committee and shall
conform to the provisions of the Plan and such other guidelines as shall be
established from time to time by the Committee.
          3.6 Indemnification. In addition to such other rights of
indemnification as they may have as members of the Board or the Committee or as
officers or employees of the Participating Company Group, members of the Board
or the Committee and any officers or employees of the Participating Company
Group to whom authority to act for the Board, the Committee or the Company is
delegated shall be indemnified by the Company against all reasonable expenses,
including attorneys’ fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
          3.7 Arbitration. Any dispute or claim concerning any Awards granted
(or not granted) pursuant to this Plan and any other disputes or claims relating
to or arising out of the Plan shall be fully, finally and exclusively resolved
by binding arbitration conducted pursuant to the Commercial Arbitration Rules of
the American Arbitration Association in San Diego, California. By accepting an
Award, Participants and the Company waive their respective rights to have any
such disputes or claims tried by a judge or jury.
          3.8 Repricing Prohibited. Without the affirmative vote of holders of a
majority of the shares of Stock cast in person or by proxy at a meeting of the
stockholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Committee
shall not approve a program providing for either (a) the

11



--------------------------------------------------------------------------------



 



cancellation of outstanding Options or SARs and the grant in substitution
therefore of new Options or SARs having a lower exercise price or (b) the
amendment of outstanding Options or SARs to reduce the exercise price thereof.
This paragraph shall not be construed to apply to the issuance or assumption of
an Award in a transaction to which Code section 424(a) applies, within the
meaning of Section 424 of the Code.
     4. Shares Subject to Plan.
          4.1 Maximum Number of Shares Issuable. Subject to adjustment as
provided in Section 4.2, the maximum aggregate number of shares of Stock that
may be issued under the Plan shall be 405,284,432 and shall consist of
authorized but unissued or reacquired shares of Stock or any combination
thereof. The share reserve, determined at any time, shall be reduced by the
number of shares subject to Prior Plan Options and shares issued under the
ERMCP. Any shares of Stock subject to Prior Plan Option shall again be available
for issuance under the Plan only if the Prior Plan Option is terminated or
cancelled but not if it expires. Any shares of Stock that are subject to Awards
of Options or SARs without a related Dividend Equivalent shall be counted
against the limit as one (1) share for every one (1) share granted. Any shares
of Stock that are subject to Awards (other than Options or SARs without a
related Dividend Equivalent) shall be counted against this limit as three
(3) shares for every one (1) share granted. If an outstanding Award, excluding
Prior Plan Options, for any reason expires or is terminated or canceled without
having been exercised or settled in full, or if shares of Stock acquired
pursuant to an Award subject to forfeiture or repurchase, and shares issued
under the ERMCP, are forfeited to the Company, the shares of Stock allocable to
the terminated portion of such Award or such forfeited shares of Stock shall
again be available for issuance under the Plan. Any shares of Stock that again
become available for shares pursuant to this Section 4.1 shall be added back as
one (1) share if such shares were subject to Options without a Dividend
Equivalent or SARs granted under the Plan or under a Prior Plan and as three
(3) shares if such shares were subject to Awards (other than Options without a
Dividend Equivalent or SARs) granted under the Plan or a Prior Plan.
Notwithstanding anything to the contrary contained herein: (i) shares of Stock
tendered in payment of an Option shall not be added to the aggregate plan limit
described above; (ii) shares of Stock withheld by the Company to satisfy any tax
withholding obligation shall not be added to the aggregate plan limit described
above; (iii) shares of Stock that are repurchased by the Company with Option
proceeds shall not be added to the aggregate plan limit described above; and
(iv) all shares of Stock covered by an SAR, to the extent that it is exercised
and settled in shares of Stock, and whether or not shares of Stock are actually
issued to the Participant upon exercise of the SAR, shall be considered issued
or transferred pursuant to the Plan.
          4.2 Adjustments for Changes in Capital Structure. Subject to any
required action by the stockholders of the Company, in the event of any change
in the Stock effected without receipt of consideration by the Company, whether
through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number and kind of shares subject to the Plan and

12



--------------------------------------------------------------------------------



 



to any outstanding Awards, in the Award limits set forth in Section 5.4, and in
connection with the ERMCP, and in the exercise or purchase price per share under
any outstanding Award in order to prevent dilution or enlargement of
Participants’ rights under the Plan. For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.” If a majority of the shares
which are of the same class as the shares that are subject to outstanding Awards
are exchanged for, converted into, or otherwise become (whether or not pursuant
to an Ownership Change Event) shares of another corporation (the “New Shares”),
the Committee may unilaterally amend the outstanding Options to provide that
such Options are exercisable for New Shares. In the event of any such amendment,
the number of shares subject to, and the exercise price per share of, the
outstanding Awards shall be adjusted in a fair and equitable manner as
determined by the Board, in its discretion. Any fractional share resulting from
an adjustment pursuant to this Section 4.2 shall be rounded down to the nearest
whole number. The Committee in its sole discretion, may also make such
adjustments in the terms of any Award to reflect, or related to, such changes in
the capital structure of the Company or distributions as it deems appropriate,
including modification of Performance Goals, Performance Award Formulas and
Performance Periods. The adjustments determined by the Committee pursuant to
this Section 4.2 shall be final, binding and conclusive.
     5. Eligibility and Award Limitations.
          5.1 Persons Eligible for Awards. Awards may be granted only to
Employees, Consultants and Directors. For purposes of the foregoing sentence,
“Employees,” “Consultants“and “Directors” shall include prospective Employees,
prospective Consultants and prospective Directors to whom Awards are offered to
be granted in connection with written offers of an employment or other service
relationship with the Participating Company Group; provided, however, that no
Stock subject to any such Award shall vest, become exercisable or be issued
prior to the date on which such person commences Service.
          5.2 Participation. Eligible persons may be granted more than one
Award. However, eligibility in accordance with this Section shall not entitle
any person to be granted an Award, or, having been granted an Award, to be
granted an additional Award.
          5.3 Incentive Stock Option Limitations.
               (a) Persons Eligible. An Incentive Stock Option may be granted
only to a person who, on the effective date of grant, is an Employee of the
Company, a Parent Corporation or a Subsidiary Corporation (each being an
“ISO-Qualifying Corporation”). Any person who is not an Employee of an
ISO-Qualifying Corporation on the effective date of the grant of an Option to
such person may be granted only a Nonstatutory Stock Option. An Incentive Stock
Option granted to a prospective Employee upon the condition that such person
become an Employee of an ISO-Qualifying Corporation shall be deemed granted
effective on the date such person commences Service with an ISO-Qualifying
Corporation, with an exercise price determined as of such date in accordance
with Section 6.1.
               (b) Fair Market Value Limitation. To the extent that options
designated as Incentive Stock Options (granted under all stock option plans of
the Participating

13



--------------------------------------------------------------------------------



 



Company Group, including the Plan) become exercisable by a Participant for the
first time during any calendar year for stock having a Fair Market Value greater
than One Hundred Thousand Dollars ($100,000), the portion of such options which
exceeds such amount shall be treated as Nonstatutory Stock Options. For purposes
of this Section, options designated as Incentive Stock Options shall be taken
into account in the order in which they were granted, and the Fair Market Value
of stock shall be determined as of the time the option with respect to such
stock is granted. If the Code is amended to provide for a limitation different
from that set forth in this Section, such different limitation shall be deemed
incorporated herein effective as of the date and with respect to such Options as
required or permitted by such amendment to the Code. If an Option is treated as
an Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section, the Participant may
designate which portion of such Option the Participant is exercising. In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first. Upon exercise, shares
issued pursuant to each such portion shall be separately identified.
          5.4 Award Limits.
               (a) Maximum Number of Shares Issuable Pursuant to Incentive Stock
Options. Subject to adjustment as provided in Section 4.2, the maximum aggregate
number of shares of Stock that may be issued under the Plan pursuant to the
exercise of Incentive Stock Options shall not exceed 226,239,821 shares. The
maximum aggregate number of shares of Stock that may be issued under the Plan
pursuant to all Awards other than Incentive Stock Options shall be the number of
shares determined in accordance with Section 4.1, subject to adjustment as
provided in Section 4.2 and further subject to the limitation set forth in
Section 5.4(b) below.
               (b) Limits on Full Value Awards. Except for shares granted under
the Executive Retirement Matching Contribution Plan, any Restricted Stock
Awards, Restricted Stock Unit Awards, Performance Awards or Stock-Based Awards
based on the full value of shares of Stock (“Full Value Awards”), which vest on
the basis of the Participant’s continued Service, shall not provide for vesting
which is any more rapid than annual pro rata vesting over a three (3) year
period and any Full Value Awards which vest upon the Participant’s attainment of
Performance Goals shall provide for a Performance Period of at least twelve
(12) months. There shall be no acceleration of vesting of such Full Value
Awards, except in connection with death, Disability or a Change in Control.
Notwithstanding any contrary provision of the Plan, a maximum of two percent
(2%) of the shares authorized for issuance under the Plan may be issued as
Awards to Non-Employee Directors without regard to the limitations of this
Section 5.4(b).
               (c) Section 162(m) Award Limits. The following limits shall apply
to the grant of any Award if, at the time of grant, the Company is a “publicly
held corporation” within the meaning of Section 162(m).
                    (i) Options and SARs. Subject to adjustment as provided in
Section 4.2, no Employee shall be granted within any fiscal year of the Company
one or more Options or Freestanding SARs which in the aggregate are for more
than 3,000,000 shares of Stock reserved for issuance under the Plan.

14



--------------------------------------------------------------------------------



 



                    (ii) Restricted Stock and Restricted Stock Unit Awards.
Subject to adjustment as provided in Section 4.2, no Employee shall be granted
within any fiscal year of the Company one or more Restricted Stock Awards or
Restricted Stock Unit Awards, subject to Vesting Conditions based on the
attainment of Performance Goals, for more than 1,000,000 shares of Stock
reserved for issuance under the Plan.
                    (iii) Performance Awards. Subject to adjustment as provided
in Section 4.2, no Employee shall be granted (1) Performance Shares which could
result in such Employee receiving more than 1,000,000 shares of Stock reserved
for issuance under the Plan for each full fiscal year of the Company contained
in the Performance Period for such Award, or (2) Performance Units which could
result in such Employee receiving more than $8,000,000 for each full fiscal year
of the Company contained in the Performance Period for such Award. No
Participant may be granted more than one Performance Award for the same
Performance Period.
     6. Terms and Conditions of Options.
          Options shall be evidenced by Award Agreements specifying the number
of shares of Stock covered thereby, in such form as the Committee shall from
time to time establish. No Option or purported Option shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement. Award Agreements evidencing Options may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
          6.1 Exercise Price. The exercise price for each Option shall be
established in the discretion of the Committee; provided, however, that (a) the
exercise price per share shall be not less than the Fair Market Value of a share
of Stock on the effective date of grant of the Option and (b) no Incentive Stock
Option granted to a Ten Percent Owner shall have an exercise price per share
less than one hundred ten percent (110%) of the Fair Market Value of a share of
Stock on the effective date of grant of the Option. Notwithstanding the
foregoing, an Option (whether an Incentive Stock Option or a Nonstatutory Stock
Option) may be granted with an exercise price lower than the minimum exercise
price set forth above if such Option is granted pursuant to an assumption or
substitution for another option in a manner qualifying under the provisions of
Section 424(a) of the Code.
          6.2 Exercisability and Term of Options.
               (a) Option Vesting and Exercisability. Options shall be
exercisable at such time or times, or upon such event or events, and subject to
such terms, conditions, performance criteria and restrictions as shall be
determined by the Committee and set forth in the Award Agreement evidencing such
Option; provided, however, that (a) no Option shall be exercisable after the
expiration of ten (10) years after the effective date of grant of such Option,
(b) no Incentive Stock Option granted to a Ten Percent Owner shall be
exercisable after the expiration of five (5) years after the effective date of
grant of such Option, (c) no Option shall become fully vested in a period of
less than three (3) years from the date of grant, other than in connection with
a termination of Service or a Change in Control or in the case of an Option
granted to a Nonemployee Director, and (d) no Option offered or be granted to a
prospective Employee, prospective Consultant or prospective Director may become
exercisable prior to the

15



--------------------------------------------------------------------------------



 



date on which such person commences Service. Subject to the foregoing, unless
otherwise specified by the Committee in the grant of an Option, any Option
granted hereunder shall terminate ten (10) years after the effective date of
grant of the Option, unless earlier terminated in accordance with its
provisions, or the terms of the Plan.
               (b) Participant Responsibility for Exercise of Option. Each
Participant is responsible for taking any and all actions as may be required to
exercise any Option in a timely manner, and for properly executing any documents
as may be required for the exercise of an Option in accordance with such rules
and procedures as may be established from time to time. By signing an Option
Agreement each Participant acknowledges that information regarding the
procedures and requirements for the exercise of any Option is available upon
such Participant’s request. The Company shall have no duty or obligation to
notify any Participant of the expiration date of any Option.
          6.3 Payment of Exercise Price.
               (a) Forms of Consideration Authorized. Except as otherwise
provided below, payment of the exercise price for the number of shares of Stock
being purchased pursuant to any Option shall be made (i) in cash, by check or in
cash equivalent, (ii) by tender to the Company, or attestation to the ownership,
of shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) provided that the Participant is an Employee, and
not an Officer or Director (unless otherwise not prohibited by law, including,
without limitation, any regulation promulgated by the Board of Governors of the
Federal Reserve System) and in the Company’s sole and absolute discretion at the
time the Option is exercised, by delivery of the Participant’s promissory note
in a form approved by the Company for the aggregate exercise price, provided
that, if the Company is incorporated in the State of Delaware, the Participant
shall pay in cash that portion of the aggregate exercise price not less than the
par value of the shares being acquired, (iv) by such other consideration as may
be approved by the Committee from time to time to the extent permitted by
applicable law, or (v) by any combination thereof. The Committee may at any time
or from time to time grant Options which do not permit all of the foregoing
forms of consideration to be used in payment of the exercise price or which
otherwise restrict one or more forms of consideration.
               (b) Limitations on Forms of Consideration.
                    (i) Tender of Stock. Notwithstanding the foregoing, an
Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock to the extent such tender or attestation would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.
                    (ii) Payment by Promissory Note. No promissory note shall be
permitted if the exercise of an Option using a promissory note would be a
violation of any law. Any permitted promissory note shall be on such terms as
the Committee shall determine. The Committee shall have the authority to permit
or require the Participant to secure any promissory note used to exercise an
Option with the shares of Stock acquired upon the exercise of the Option or with
other collateral acceptable to the Company. Unless otherwise provided by the
Committee, if the Company at any time is subject to the regulations promulgated
by the

16



--------------------------------------------------------------------------------



 



Board of Governors of the Federal Reserve System or any other governmental
entity affecting the extension of credit in connection with the Company’s
securities, any promissory note shall comply with such applicable regulations,
and the Participant shall pay the unpaid principal and accrued interest, if any,
to the extent necessary to comply with such applicable regulations.
          6.4 Effect of Termination of Service.
               (a) Option Exercisability. Subject to earlier termination of the
Option as otherwise provided herein and unless otherwise provided by the
Committee, an Option shall be exercisable after a Participant’s termination of
Service only during the applicable time periods provided in the Award Agreement.
               (b) Extension if Exercise Prevented by Law. Notwithstanding the
foregoing, unless the Committee provides otherwise in the Award Agreement, if
the exercise of an Option within the applicable time periods is prevented by the
provisions of Section 14 below, the Option shall remain exercisable until three
(3) months (or such longer period of time as determined by the Committee, in its
discretion) after the date the Participant is notified by the Company that the
Option is exercisable, but in any event no later than the Option Expiration
Date.
               (c) Extension if Participant Subject to Section 16(b).
Notwithstanding the foregoing, if a sale within the applicable time periods of
shares acquired upon the exercise of the Option would subject the Participant to
suit under Section 16(b) of the Exchange Act, the Option shall remain
exercisable until the earliest to occur of (i) the tenth (10th) day following
the date on which a sale of such shares by the Participant would no longer be
subject to such suit, (ii) the one hundred and ninetieth (190th) day after the
Participant’s termination of Service, or (iii) the Option Expiration Date.
          6.5 Transferability of Options. During the lifetime of the
Participant, an Option shall be exercisable only by the Participant or the
Participant’s guardian or legal representative. Prior to the issuance of shares
of Stock upon the exercise of an Option, the Option shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. Notwithstanding the foregoing, to the extent permitted by the
Committee, in its discretion, and set forth in the Award Agreement evidencing
such Option, a Nonstatutory Stock Option shall be assignable or transferable
subject to the applicable limitations, if any, described in the General
Instructions to Form S-8 Registration Statement under the Securities Act.
     7. Terms and Conditions of Stock Appreciation Rights.
          Stock Appreciation Rights shall be evidenced by Award Agreements
specifying the number of shares of Stock subject to the Award, in such form as
the Committee shall from time to time establish. No SAR or purported SAR shall
be a valid and binding obligation of the Company unless evidenced by a fully
executed Award Agreement. Award Agreements evidencing SARs may incorporate all
or any of the terms of the Plan by reference and shall comply with and be
subject to the following terms and conditions:

17



--------------------------------------------------------------------------------



 



          7.1 Types of SARs Authorized. SARs may be granted in tandem with all
or any portion of a related Option (a “Tandem SAR”) or may be granted
independently of any Option (a “Freestanding SAR”). A Tandem SAR may be granted
either concurrently with the grant of the related Option or at any time
thereafter prior to the complete exercise, termination, expiration or
cancellation of such related Option.
          7.2 Exercise Price. The exercise price for each SAR shall be
established in the discretion of the Committee; provided, however, that (a) the
exercise price per share subject to a Tandem SAR shall be the exercise price per
share under the related Option and (b) the exercise price per share subject to a
Freestanding SAR shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the SAR.
          7.3 Exercisability and Term of SARs.
               (a) Tandem SARs. Tandem SARs shall be exercisable only at the
time and to the extent, and only to the extent, that the related Option is
exercisable, subject to such provisions as the Committee may specify where the
Tandem SAR is granted with respect to less than the full number of shares of
Stock subject to the related Option.
               (b) Freestanding SARs. Freestanding SARs shall be exercisable at
such time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such SAR; provided,
however, that no Freestanding SAR shall be exercisable after the expiration of
ten (10) years after the effective date of grant of such SAR.
No SAR shall become fully vested in a period of less than three (3) years from
the date of grant, other than in connection with a termination of Service or a
Change in Control or the case of an SAR granted to a Nonemployee Director.
          7.4 Deemed Exercise of SARs. If, on the date on which an SAR would
otherwise terminate or expire, the SAR by its terms remains exercisable
immediately prior to such termination or expiration and, if so exercised, would
result in a payment to the holder of such SAR, then any portion of such SAR
which has not previously been exercised shall automatically be deemed to be
exercised as of such date with respect to such portion.
          7.5 Effect of Termination of Service. Subject to earlier termination
of the SAR as otherwise provided herein and unless otherwise provided by the
Committee in the grant of an SAR and set forth in the Award Agreement, an SAR
shall be exercisable after a Participant’s termination of Service only as
provided in the Award Agreement.
          7.6 Nontransferability of SARs. During the lifetime of the
Participant, an SAR shall be exercisable only by the Participant or the
Participant’s guardian or legal representative. Prior to the exercise of an SAR,
the SAR shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.

18



--------------------------------------------------------------------------------



 



     8. Terms and Conditions of Restricted Stock Awards.
          Restricted Stock Awards shall be evidenced by Award Agreements
specifying the number of shares of Stock subject to the Award, in such form as
the Committee shall from time to time establish. No Restricted Stock Award or
purported Restricted Stock Award shall be a valid and binding obligation of the
Company unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:
          8.1 Types of Restricted Stock Awards Authorized. Restricted Stock
Awards may or may not require the payment of cash compensation for the stock.
Restricted Stock Awards may be granted upon such conditions as the Committee
shall determine, including, without limitation, upon the attainment of one or
more Performance Goals described in Section 9.4. If either the grant of a
Restricted Stock Award or the lapsing of the Restriction Period is to be
contingent upon the attainment of one or more Performance Goals, the Committee
shall follow procedures substantially equivalent to those set forth in
Sections 9.3 through 9.5(a).
          8.2 Purchase Price. The purchase price, if any, for shares of Stock
issuable under each Restricted Stock Award and the means of payment shall be
established by the Committee in its discretion.
          8.3 Purchase Period. A Restricted Stock Award requiring the payment of
cash consideration shall be exercisable within a period established by the
Committee; provided, however, that no Restricted Stock Award granted to a
prospective Employee, prospective Consultant or prospective Director may become
exercisable prior to the date on which such person commences Service.
          8.4 Vesting and Restrictions on Transfer. Shares issued pursuant to
any Restricted Stock Award may or may not be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 9.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award. During any Restriction
Period in which shares acquired pursuant to a Restricted Stock Award remain
subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of other than as provided
in the Award Agreement or as provided in Section 8.7. Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder.
          8.5 Voting Rights; Dividends and Distributions. Except as provided in
this Section, Section 8.4 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Restricted Stock Award, the Participant shall
have all of the rights of a stockholder of the Company holding shares of Stock,
including the right to vote such shares and to receive all dividends and other
distributions paid with respect to such shares. However, in the event of a
dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Company as described in
Section 4.2, any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which

19



--------------------------------------------------------------------------------



 



the Participant is entitled by reason of the Participant’s Restricted Stock
Award shall be immediately subject to the same Vesting Conditions as the shares
subject to the Restricted Stock Award with respect to which such dividends or
distributions were paid or adjustments were made.
          8.6 Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Restricted Stock Award and set forth in the Award
Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any shares acquired by the
Participant pursuant to a Restricted Stock Award which remain subject to Vesting
Conditions as of the date of the Participant’s termination of Service in
exchange for the payment of the purchase price, if any, paid by the Participant.
The Company shall have the right to assign at any time any repurchase right it
may have, whether or not such right is then exercisable, to one or more persons
as may be selected by the Company.
          8.7 Nontransferability of Restricted Stock Award Rights. Prior to the
issuance of shares of Stock pursuant to a Restricted Stock Award, rights to
acquire such shares shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or the laws of descent and distribution. All rights with
respect to a Restricted Stock Award granted to a Participant hereunder shall be
exercisable during his or her lifetime only by such Participant or the
Participant’s guardian or legal representative.
     9. Terms and Conditions of Performance Awards.
          Performance Awards shall be evidenced by Award Agreements in such form
as the Committee shall from time to time establish. No Performance Award or
purported Performance Award shall be a valid and binding obligation of the
Company unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Performance Awards may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:
          9.1 Types of Performance Awards Authorized. Performance Awards may be
in the form of either Performance Shares or Performance Units. Each Award
Agreement evidencing a Performance Award shall specify the number of Performance
Shares or Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.
          9.2 Initial Value of Performance Shares and Performance Units. Unless
otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial value equal to the Fair Market Value of
one (1) share of Stock, subject to adjustment as provided in Section 4.2, on the
effective date of grant of the Performance Share. Each Performance Unit shall
have an initial value determined by the Committee. The final value payable to
the Participant in settlement of a Performance Award determined on the basis of
the applicable Performance Award Formula will depend on the extent to which
Performance Goals

20



--------------------------------------------------------------------------------



 



established by the Committee are attained within the applicable Performance
Period established by the Committee.
          9.3 Establishment of Performance Period, Performance Goals and
Performance Award Formula. In granting each Performance Award, the Committee
shall establish in writing the applicable Performance Period, Performance Award
Formula and one or more Performance Goals which, when measured at the end of the
Performance Period, shall determine on the basis of the Performance Award
Formula the final value of the Performance Award to be paid to the Participant.
To the extent compliance with the requirements under Section 162(m) with respect
to “performance-based compensation” is desired, the Committee shall establish
the Performance Goal(s) and Performance Award Formula applicable to each
Performance Award no later than the earlier of (a) the date ninety (90) days
after the commencement of the applicable Performance Period or (b) the date on
which 25% of the Performance Period has elapsed, and, in any event, at a time
when the outcome of the Performance Goals remains substantially uncertain. Once
established, the Performance Goals and Performance Award Formula shall not be
changed during the Performance Period. The Company shall notify each Participant
granted a Performance Award of the terms of such Award, including the
Performance Period, Performance Goal(s) and Performance Award Formula.
          9.4 Measurement of Performance Goals. Performance Goals shall be
established by the Committee on the basis of targets to be attained
(“Performance Targets”) with respect to one or more measures of business or
financial performance (each, a “Performance Measure”), subject to the following:
               (a) Performance Measures. Performance Measures may be one or more
of the following, as determined by the Committee: (i) revenues; (ii) gross
margin; (iii) operating margin; (iv) operating income; (v) earnings before tax;
(vi) earnings before interest, taxes and depreciation and amortization;
(vii) net income; (viii) expenses; (ix) the market price of the Stock; (x)
earnings per share; (xi) return on stockholder equity; (xii) return on capital;
(xiii) return on net assets; (xiv) economic value added; (xv) market share;
(xvi) customer service; (xvii) customer satisfaction; (xviii) safety;
(xix) total stockholder return; (xx) free cash flow; or (xxi) such other
measures as determined by the Committee consistent with this Section 9.4(a).
               (b) Performance Targets. Performance Targets may include a
minimum, maximum, target level and intermediate levels of performance, with the
final value of a Performance Award determined under the applicable Performance
Award Formula by the level attained during the applicable Performance Period. A
Performance Target may be stated as an absolute value or as a value determined
relative to a standard selected by the Committee.
          9.5 Settlement of Performance Awards.
               (a) Determination of Final Value. As soon as practicable
following the completion of the Performance Period applicable to a Performance
Award, the Committee shall certify in writing the extent to which the applicable
Performance Goals have been attained

21



--------------------------------------------------------------------------------



 



and the resulting final value of the Award earned by the Participant and to be
paid upon its settlement in accordance with the applicable Performance Award
Formula.
               (b) Discretionary Adjustment of Award Formula. In its discretion,
the Committee may, either at the time it grants a Performance Award or at any
time thereafter, provide for the positive or negative adjustment of the
Performance Award Formula applicable to a Performance Award that is not intended
to constitute “qualified performance based compensation” to a “covered employee”
within the meaning of Section 162(m) (a “Covered Employee”) to reflect such
Participant’s individual performance in his or her position with the Company or
such other factors as the Committee may determine. With respect to a Performance
Award intended to constitute qualified performance-based compensation to a
Covered Employee, the Committee shall have the discretion to reduce some or all
of the value of the Performance Award that would otherwise be paid to the
Covered Employee upon its settlement notwithstanding the attainment of any
Performance Goal and the resulting value of the Performance Award determined in
accordance with the Performance Award Formula.
               (c) Payment in Settlement of Performance Awards. As soon as
practicable following the Committee’s determination and certification in
accordance with Sections 9.5(a) and (b), payment shall be made to each eligible
Participant (or such Participant’s legal representative or other person who
acquired the right to receive such payment by reason of the Participant’s death)
of the final value of the Participant’s Performance Award. Payment of such
amount shall be made in cash, shares of Stock, or a combination thereof as
determined by the Committee.
          9.6 Voting Rights; Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Performance Share Awards until the date of the issuance of such
shares, if any (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company). However, the
Committee, in its discretion, may provide in the Award Agreement evidencing any
Performance Share Award that the Participant shall be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Stock
having a record date prior to the date on which the Performance Shares are
settled or forfeited. Such Dividend Equivalents, if any, shall be credited to
the Participant in the form of additional whole Performance Shares as of the
date of payment of such cash dividends on Stock. The number of additional
Performance Shares to be so credited shall be determined by dividing (a) the
amount of cash dividends paid on such date with respect to the number of shares
of Stock represented by the Performance Shares previously credited to the
Participant by (b) the Fair Market Value per share of Stock on such date.
Dividend Equivalents may be paid currently or may be accumulated and paid to the
extent that Performance Shares become nonforfeitable, as determined by the
Committee. Settlement of Dividend Equivalents may be made in cash, shares of
Stock, or a combination thereof as determined by the Committee, and may be paid
on the same basis as settlement of the related Performance Share as provided in
Section 9.5, except that fractional shares shall be paid in cash within thirty
(30) days following the date of settlement of the Performance Share Award.
Dividend Equivalents shall not be paid with respect to Performance Units. In the
event of a dividend or distribution paid in shares of Stock or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.2, appropriate adjustments shall be made in the
Participant’s Performance Share Award so that it

22



--------------------------------------------------------------------------------



 



represents the right to receive upon settlement any and all new, substituted or
additional securities or other property (other than normal cash dividends) to
which the Participant would be entitled by reason of the shares of Stock
issuable upon settlement of the Performance Share Award, and all such new,
substituted or additional securities or other property shall be immediately
subject to the same Performance Goals as are applicable to the Award.
          9.7 Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Performance Award and set forth in the Award
Agreement, the effect of a Participant’s termination of Service on the
Performance Award shall be as follows:
               (a) Death or Disability. If the Participant’s Service terminates
because of the death or Disability of the Participant before the completion of
the Performance Period applicable to the Performance Award, the final value of
the Participant’s Performance Award shall be determined by the extent to which
the applicable Performance Goals have been attained with respect to the entire
Performance Period and shall be prorated based on the number of months of the
Participant’s Service during the Performance Period. Payment shall be made
following the end of the Performance Period in any manner permitted by
Section 9.5.
               (b) Other Termination of Service. If the Participant’s Service
terminates for any reason except death or Disability before the completion of
the Performance Period applicable to the Performance Award, such Award shall be
forfeited in its entirety; provided, however, that in the event of an
involuntary termination of the Participant’s Service, the Committee, in its sole
discretion, may waive the automatic forfeiture of all or any portion of any such
Award.
          9.8 Nontransferability of Performance Awards. Prior to settlement in
accordance with the provisions of the Plan, no Performance Award shall be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution. All rights with respect to a Performance Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.
     10. Terms and Conditions of Restricted Stock Unit Awards.
          Restricted Stock Unit Awards shall be evidenced by Award Agreements
specifying the number of Restricted Stock Units subject to the Award, in such
form as the Committee shall from time to time establish. No Restricted Stock
Unit Award or purported Restricted Stock Unit Award shall be a valid and binding
obligation of the Company unless evidenced by a fully executed Award Agreement.
Award Agreements evidencing Restricted Stock Units may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
          10.1 Grant of Restricted Stock Unit Awards. Restricted Stock Unit
Awards may be granted upon such conditions as the Committee shall determine,
including, without limitation, upon the attainment of one or more Performance
Goals described in Section 9.4. If either the grant of a Restricted Stock Unit
Award or the Vesting Conditions with respect to such

23



--------------------------------------------------------------------------------



 



Award is to be contingent upon the attainment of one or more Performance Goals,
the Committee shall follow procedures substantially equivalent to those set
forth in Sections 9.3 through 9.5(a).
          10.2 Vesting. Restricted Stock Units may or may not be made subject to
Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 9.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award.
          10.3 Voting Rights, Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Restricted Stock Units until the date of the issuance of such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock having a
record date prior to the date on which Restricted Stock Units held by such
Participant are settled. Such Dividend Equivalents, if any, shall be paid by
crediting the Participant with additional whole Restricted Stock Units as of the
date of payment of such cash dividends on Stock. The number of additional
Restricted Stock Units (rounded to the nearest whole number) to be so credited
shall be determined by dividing (a) the amount of cash dividends paid on such
date with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock on such date. Such additional Restricted Stock Units shall be
subject to the same terms and conditions and shall be settled in the same manner
and at the same time (or as soon thereafter as practicable) as the Restricted
Stock Units originally subject to the Restricted Stock Unit Award, except that
fractional shares may be settled in cash within thirty (30) days following the
date of settlement of the Restricted Stock Unit Award. In the event of a
dividend or distribution paid in shares of Stock or any other adjustment made
upon a change in the capital structure of the Company as described in
Section 4.2, appropriate adjustments shall be made in the Participant’s
Restricted Stock Unit Award so that it represents the right to receive upon
settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the Award,
and all such new, substituted or additional securities or other property shall
be immediately subject to the same Vesting Conditions as are applicable to the
Award.
          10.4 Effect of Termination of Service. Unless otherwise provided by
the Committee in the grant of a Restricted Stock Unit Award and set forth in the
Award Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.
          10.5 Settlement of Restricted Stock Unit Awards. The Company shall
issue to a Participant on the date on which Restricted Stock Units subject to
the Participant’s Restricted Stock Unit Award vest or on such other date
determined by the Committee, in its

24



--------------------------------------------------------------------------------



 



discretion, and set forth in the Award Agreement one (1) share of Stock (and/or
any other new, substituted or additional securities or other property pursuant
to an adjustment described in Section 10.3) for each Restricted Stock Unit then
becoming vested or otherwise to be settled on such date, subject to the
withholding of applicable taxes. Notwithstanding the foregoing, if permitted by
the Committee and set forth in the Award Agreement, the Participant may elect in
accordance with terms specified in the Award Agreement to defer receipt of all
or any portion of the shares of Stock or other property otherwise issuable to
the Participant pursuant to this Section.
          10.6 Nontransferability of Restricted Stock Unit Awards. Prior to the
issuance of shares of Stock in settlement of a Restricted Stock Unit Award, the
Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to a Restricted
Stock Unit Award granted to a Participant hereunder shall be exercisable during
his or her lifetime only by such Participant or the Participant’s guardian or
legal representative.
     11. Deferred Compensation Awards.
          11.1 Establishment of Deferred Compensation Award Programs. This
Section 11 shall not be effective unless and until the Committee determines to
establish a program pursuant to this Section. The Committee, in its discretion
and upon such terms and conditions as it may determine, may establish one or
more programs pursuant to the Plan under which:
               (a) Participants designated by the Committee who are Insiders or
otherwise among a select group of highly compensated Employees may irrevocably
elect, prior to a date specified by the Committee, to reduce such Participant’s
compensation otherwise payable in cash (subject to any minimum or maximum
reductions imposed by the Committee) and to be granted automatically at such
time or times as specified by the Committee one or more Awards of Stock Units
with respect to such numbers of shares of Stock as determined in accordance with
the rules of the program established by the Committee and having such other
terms and conditions as established by the Committee.
               (b) Participants designated by the Committee who are Insiders or
otherwise among a select group of highly compensated Employees may irrevocably
elect, prior to a date specified by the Committee, to be granted automatically
an Award of Stock Units with respect to such number of shares of Stock and upon
such other terms and conditions as established by the Committee in lieu of:
                    (i) shares of Stock otherwise issuable to such Participant
upon the exercise of an Option;
                    (ii) cash or shares of Stock otherwise issuable to such
Participant upon the exercise of an SAR; or
                    (iii) cash or shares of Stock otherwise issuable to such
Participant upon the settlement of a Performance Award or Performance Unit.

25



--------------------------------------------------------------------------------



 



          11.2 Terms and Conditions of Deferred Compensation Awards. Deferred
Compensation Awards granted pursuant to this Section 11 shall be evidenced by
Award Agreements in such form as the Committee shall from time to time
establish. No such Deferred Compensation Award or purported Deferred
Compensation Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Award Agreements evidencing
Deferred Compensation Awards may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:
               (a) Vesting Conditions. Deferred Compensation Awards shall not be
subject to any vesting conditions.
               (b) Terms and Conditions of Stock Units.
                    (i) Voting Rights; Dividend Equivalent Rights and
Distributions. Participants shall have no voting rights with respect to shares
of Stock represented by Stock Units until the date of the issuance of such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). However, a Participant shall
be entitled to receive Dividend Equivalents with respect to the payment of cash
dividends on Stock having a record date prior to date on which Stock Units held
by such Participant are settled. Such Dividend Equivalents shall be paid by
crediting the Participant with additional whole and/or fractional Stock Units as
of the date of payment of such cash dividends on Stock. The method of
determining the number of additional Stock Units to be so credited shall be
specified by the Committee and set forth in the Award Agreement. Such additional
Stock Units shall be subject to the same terms and conditions and shall be
settled in the same manner and at the same time (or as soon thereafter as
practicable) as the Stock Units originally subject to the Stock Unit Award. In
the event of a dividend or distribution paid in shares of Stock or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.2, appropriate adjustments shall be made in the
Participant’s Stock Unit Award so that it represent the right to receive upon
settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would be
entitled by reason of the shares of Stock issuable upon settlement of the Award.
                    (ii) Settlement of Stock Unit Awards. A Participant electing
to receive an Award of Stock Units pursuant to this Section 11 shall specify at
the time of such election a settlement date with respect to such Award. The
Company shall issue to the Participant as soon as practicable following the
earlier of the settlement date elected by the Participant or the date of
termination of the Participant’s Service, a number of whole shares of Stock
equal to the number of whole Stock Units subject to the Stock Unit Award. Such
shares of Stock shall be fully vested, and the Participant shall not be required
to pay any additional consideration (other than applicable tax withholding) to
acquire such shares. Any fractional Stock Unit subject to the Stock Unit Award
shall be settled by the Company by payment in cash of an amount equal to the
Fair Market Value as of the payment date of such fractional share.
                    (iii) Nontransferability of Stock Unit Awards. Prior to
their settlement in accordance with the provision of the Plan, no Stock Unit
Award shall be subject in

26



--------------------------------------------------------------------------------



 



any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Stock Unit Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.
     12. Other Stock-Based Awards.
     In addition to the Awards set forth in Sections 6 through 11 above, the
Committee, in its sole discretion, may carry out the purpose of this Plan by
awarding Stock-Based Awards as it determines to be in the best interests of the
Company and subject to such other terms and conditions as it deems necessary and
appropriate.
     13. Effect of Change in Control on Options and SARs.
          13.1 Accelerated Vesting. The Committee, in its sole discretion, may
provide in any Award Agreement or, in the event of a Change in Control, may take
such actions as it deems appropriate to provide for the acceleration of the
exercisability and vesting in connection with such Change in Control of any or
all outstanding Options and SARs and shares acquired upon the exercise of such
Options and SARs upon such conditions and to such extent as the Committee shall
determine. The previous sentence notwithstanding such acceleration shall not
occur to the extent an Option or SAR is assumed or substituted with a
substantially similar Award in connection with a Change in Control.
          13.2 Assumption or Substitution. In the event of a Change in Control,
the surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiring
Corporation”), may, without the consent of the Participant, either assume the
Company’s rights and obligations under outstanding Options and SARs or
substitute for outstanding Options and SARs substantially equivalent options or
stock appreciation rights for the Acquiring Corporation’s stock. Any Options or
SARs which are neither assumed or substituted for by the Acquiring Corporation
in connection with the Change in Control nor exercised as of the date of the
Change in Control shall terminate and cease to be outstanding effective as of
the date of the Change in Control. Notwithstanding the foregoing, shares
acquired upon exercise of an Option or SAR prior to the Change in Control and
any consideration received pursuant to the Change in Control with respect to
such shares shall continue to be subject to all applicable provisions of the
Award Agreement evidencing such Award except as otherwise provided in such Award
Agreement. Furthermore, notwithstanding the foregoing, if the corporation the
stock of which is subject to the outstanding Options or SARs immediately prior
to an Ownership Change Event described in Section 2.1(z)(i) constituting a
Change in Control is the surviving or continuing corporation and immediately
after such Ownership Change Event less than fifty percent (50%) of the total
combined voting power of its voting stock is held by another corporation or by
other corporations that are members of an affiliated group within the meaning of
Section 1504(a) of the Code without regard to the provisions of Section 1504(b)
of the Code, the outstanding Options and SARs shall not terminate unless the
Board otherwise provides in its discretion.

27



--------------------------------------------------------------------------------



 



          13.3 Effect of Change in Control on Awards Other Than Options and
SARs. The Committee may, in its discretion, provide in any Award Agreement
evidencing any Award other than an Option or SAR that, in the event of a Change
in Control, the lapsing of any applicable Vesting Condition, vesting
restriction, Restriction Period, Performance Goal or other limitation applicable
to the Award or the Stock subject to such Award held by a Participant whose
Service has not terminated prior to the Change in Control shall be accelerated
and/or waived, effective immediately prior to the consummation of the Change in
Control, to such extent as specified in such Award Agreement; provided, however,
that such acceleration or waiver shall not occur to the extent an Award is
assumed or substituted with a substantially equivalent Award in connection with
the Change in Control. Any acceleration, waiver or the lapsing of any
restriction that was permissible solely by reason of this Section 13.3 and the
provisions of such Award Agreement shall be conditioned upon the consummation of
the Change in Control.
     14. Compliance with Securities Law.
          The grant of Awards and the issuance of shares of Stock pursuant to
any Award shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to such securities and the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, no Award may be exercised or shares issued pursuant
to an Award unless (a) a registration statement under the Securities Act shall
at the time of such exercise or issuance be in effect with respect to the shares
issuable pursuant to the Award or (b) in the opinion of legal counsel to the
Company, the shares issuable pursuant to the Award may be issued in accordance
with the terms of an applicable exemption from the registration requirements of
the Securities Act. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares hereunder
shall relieve the Company of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to issuance of any Stock, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
     15. Tax Withholding.
          15.1 Tax Withholding in General. The Company shall have the right to
deduct from any and all payments made under the Plan, or to require the
Participant, through payroll withholding, cash payment or otherwise, including
by means of a cashless exercise or net exercise of an Option, to make adequate
provision for, the federal, state, local and foreign taxes, if any, required by
law to be withheld by the Participating Company Group with respect to an Award
or the shares acquired pursuant thereto. The Company shall have no obligation to
deliver shares of Stock, to release shares of Stock from an escrow established
pursuant to an Award Agreement, or to make any payment in cash under the Plan
until the Participating Company Group’s tax withholding obligations have been
satisfied by the Participant.
          15.2 Withholding in Shares. The Company shall have the right, but not
the obligation, to deduct from the shares of Stock issuable to a Participant
upon the exercise or

28



--------------------------------------------------------------------------------



 



settlement of an Award, or to accept from the Participant the tender of, a
number of whole shares of Stock having a Fair Market Value, as determined by the
Company, equal to all or any part of the tax withholding obligations of the
Participating Company Group. The Fair Market Value of any shares of Stock
withheld or tendered to satisfy any such tax withholding obligations shall not
exceed the amount determined by the applicable minimum statutory withholding
rates.
     16. Amendment or Termination of Plan.
          The Board or the Committee may amend, suspend or terminate the Plan at
any time. However, without the approval of the Company’s stockholders, there
shall be (a) no increase in the maximum aggregate number of shares of Stock that
may be issued under the Plan (except by operation of the provisions of
Section 4.2), (b) no change in the class of persons eligible to receive
Incentive Stock Options, and (c) no other amendment of the Plan that would
require approval of the Company’s stockholders under any applicable law,
regulation or rule. No amendment, suspension or termination of the Plan shall
affect any then outstanding Award unless expressly provided by the Board or the
Committee. In any event, no amendment, suspension or termination of the Plan may
adversely affect any then outstanding Award without the consent of the
Participant unless necessary to comply with any applicable law, regulation or
rule.
     17. Miscellaneous Provisions.
          17.1 Repurchase Rights. Shares issued under the Plan may be subject to
one or more repurchase options, or other conditions and restrictions as
determined by the Committee in its discretion at the time the Award is granted.
The Company shall have the right to assign at any time any repurchase right it
may have, whether or not such right is then exercisable, to one or more persons
as may be selected by the Company. Upon request by the Company, each Participant
shall execute any agreement evidencing such transfer restrictions prior to the
receipt of shares of Stock hereunder and shall promptly present to the Company
any and all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.
          17.2 Provision of Information. Each Participant shall be given access
to information concerning the Company equivalent to that information generally
made available to the Company’s common stockholders.
          17.3 Rights as Employee, Consultant or Director. No person, even
though eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
Nothing in the Plan or any Award granted under the Plan shall confer on any
Participant a right to remain an Employee, Consultant or Director or interfere
with or limit in any way any right of a Participating Company to terminate the
Participant’s Service at any time. To the extent that an Employee of a
Participating Company other than the Company receives an Award under the Plan,
that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.

29



--------------------------------------------------------------------------------



 



          17.4 Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.2 or another provision of the Plan.
          17.5 Fractional Shares. The Company shall not be required to issue
fractional shares upon the exercise or settlement of any Award.
          17.6 Severability. If any one or more of the provisions (or any part
thereof) of this Plan shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan shall not in any way be affected or
impaired thereby.
          17.7 Beneficiary Designation. Subject to local laws and procedures,
each Participant may file with the Company a written designation of a
beneficiary who is to receive any benefit under the Plan to which the
Participant is entitled in the event of such Participant’s death before he or
she receives any or all of such benefit. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. If a married Participant
designates a beneficiary other than the Participant’s spouse, the effectiveness
of such designation may be subject to the consent of the Participant’s spouse.
If a Participant dies without an effective designation of a beneficiary who is
living at the time of the Participant’s death, the Company will pay any
remaining unpaid benefits to the Participant’s legal representative.
          17.8 Unfunded Obligation. Participants shall have the status of
general unsecured creditors of the Company. Any amounts payable to Participants
pursuant to the Plan shall be unfunded and unsecured obligations for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. No Participating Company shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of any Participating
Company. The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan. Each Participating Company shall be
responsible for making benefit payments pursuant to the Plan on behalf of its
Participants or for reimbursing the Company for the cost of such payments, as
determined by the Company in its sole discretion. In the event the respective
Participating Company fails to make such payment or reimbursement, a
Participant’s (or other individual’s) sole recourse shall be against the

30



--------------------------------------------------------------------------------



 



respective Participating Company, and not against the Company. A Participant’s
acceptance of an Award pursuant to the Plan shall constitute agreement with this
provision.

31